                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     ELEN MEDER, et al.,                               Case No. 20-cv-01200-WHO
                                                        Plaintiffs,
                                  10
                                                                                           ORDER ADOPTING REPORT AND
                                                 v.                                        RECOMMENDATION; DISMISISNG
                                  11
                                                                                           CASE WITH PREJUDICE
                                  12     CITY AND COUNTY OF SAN
Northern District of California




                                         FRANCISCO, HUMAN SERVICE                          Re: Dkt. Nos. 5, 8
 United States District Court




                                  13     AGENCY,
                                                        Defendant.
                                  14

                                  15          Plaintiffs Elen and Walter Meder filed this case, along with an application to proceed in

                                  16   forma pauperis, on February 18, 2020. In their complaint, the Meders challenge the decision of

                                  17   the Human Services Agency (HSA) of the City and County San Francisco (CCSF) to deny their

                                  18   application for County Adult Assistance Programs (CAAP). Dkt. No. 1.

                                  19          This case was originally assigned to Magistrate Judge Kandis A. Westmore. On March 6,

                                  20   2020, Judge Westmore issued a Report and Recommendation granting the Meders’ IFP

                                  21   application but dismissing their complaint with prejudice for lack of jurisdiction. Dkt. No. 5.

                                  22   After thoroughly reviewing the complaint, its attachments, and the caselaw, Judge Westmore

                                  23   determined that plaintiffs’ complaint was barred by the Rooker-Feldman doctrine because the

                                  24   relief plaintiffs seek – an award of CAAP benefits as “permanent residents” under 20 C.F.R. §

                                  25   416.1618 – was denied by HSA and appealed by plaintiffs to the Superior Court and that decision

                                  26   was ultimately affirmed by the California Court of Appeal. Dkt. No. 5 at 2-3. Judge Westmore

                                  27   also concluded that even if not barred by Rooker-Feldman, there is no subject matter jurisdiction

                                  28   because no claim was asserted under Federal law. Id. at 3-4.
                                   1          The Meders filed a motion for de novo review, objecting to Judge Westmore’s Report and

                                   2   Recommendation, on March 23, 2020. Dkt. No. 8. In their motion, the Meders argue that their

                                   3   complaint is not barred by the Rooker-Feldman doctrine and that subject matter jurisdiction exists

                                   4   because they should be considered “permanent residents” for purposes of CAAP under a federal

                                   5   regulation, 20 C.F.R. § 416.1618. Id.

                                   6          Having reviewed the legal conclusions in Judge Westmore’s Report and Recommendation

                                   7   de novo, and having considered the Meders’ objections to it, I adopt the Report and

                                   8   Recommendation in every respect. The Meders’ complaint is barred by the Rooker-Feldman

                                   9   doctrine as it seeks to challenge (and reverse the outcome) of the HSA determination that the

                                  10   Meders challenged in Superior Court and that was affirmed by the California Court of Appeal.

                                  11   There is also no independent federal question jurisdiction. Although the Meyers’ claim they are

                                  12   permanent residents as defined by a federal regulation, they assert no violation of a federal statute
Northern District of California
 United States District Court




                                  13   in the denial of their claim for benefits by CCSF.

                                  14          The complaint is DISMISSED WITH PREJUDICE. The Meders’ requests for permission

                                  15   for electronic case filing (Dkt. Nos. 3, 9) are DENIED as moot.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 24, 2020

                                  18
                                  19
                                                                                                     William H. Orrick
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
